Judgment, Supreme Court, New York County (Beverly S. Cohen, J.), entered June 20, 1991, dismissing the complaint upon an order of the same court, entered June 5, 1991, which, inter alia, granted defendant’s cross motion for summary judgment, unanimously affirmed, with costs.
We agree with the IAS Court that introducing brokers are neither employees of nor registered representatives associated with futures commodity merchants, but independent contractors separately registered with the Commodity Futures Trading Commission. Accordingly, plaintiff merchant may not look to its fidelity bond with defendant insurance company for defalcations of the introducing brokers, the latter being neither plaintiff’s employees nor registered representatives associated with it. Concur—Milonas, J. P., Rosenberger, Ross and Asch, JJ.